DETAILED ACTION
	This examiner’s amendment is in response to Applicant’s amendment and request for continued examination filed February 26, 2021.  Applicant’s February 26th amendment amended claims 21, 34, and 40.  Currently Claims 21-40 are pending and allowed below.  Claims 21, 34 and 40 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
 


Response to Amendment
	The Double Patenting rejection of claims 21-40 in the previous office action is withdrawn in response to Applicant's amendment to the claims.

Response to Arguments
Applicant’s arguments, see Page 14, filed February 26, 2021, with respect to U.S. Patent No. 10467562 have been fully considered and are persuasive.  The Double Patenting rejection has been withdrawn. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jonathan Foreman on March 12, 2021.

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in this application.  

1-20. (Cancelled)

	21. (Currently Amended) A computer-implemented system for attendance assignment, the system comprising:
a memory storing instructions; and
at least one processor configured to execute the instructions to:
retrieve, from a database, a plurality of delivery routes and a plurality of delivery sub-routes, wherein the delivery sub-routes are part of the delivery routes;
receive, as input, a package distribution and a number and a type of workers available for deliveries, the type including classification characteristics and efficiency characteristics;
assign, based on a number of packages allocated to delivery sub-routes, the workers to a plurality of groups, wherein the groups correspond to different delivery routes or sub-routes; 

modify, based on the comparison, a quantity of at least one of the delivery routes or the delivery sub-routes to match an amount of the assigned workers;
generate, based on the classification characteristics and the efficiency characteristics, a plurality of candidate routes associated with the workers; 
calibrate, based on the modified quantities and the generated candidate routes, modified delivery sub-routes; 
determine an expected delivery efficiency; 
calculate, based on historical data, the expected delivery efficiency for selected individual pre-defined regions and sub-regions;
determine, using at least the package distribution, a visiting sequence to minimize delivery cost;
transmit, over a network, based on weights assigned to the workers, at least one visual representation of the visiting sequence and the modified delivery sub-routes to a display of an electronic device associated with a delivery worker;
receive, over the network, delivery information including at least one scanned package identifier from the electronic device associated with the delivery worker;
update the historical data to include the delivery information including the at least one scanned package identifier;
recalculate, based on at least the updated historical data, the expected delivery efficiency for the selected individual pre-defined regions and sub-regions;

transmit, over the network, the recalibrated at least one of the modified delivery sub-routes to the display of the electronic device associated with the delivery worker.

22. (Currently Amended) The computer-implemented system for attendance assignment of claim 21, wherein the at least one processor is further configured to:
generate the delivery routes and the delivery sub-routes based on the updated historical data and map data optimization.

23. (Currently Amended) The computer-implemented system for attendance assignment of claim 21, wherein the at least one processor is further configured to:
receive geographical data from a plurality of pre-defined regions and a plurality of sub-regions, wherein the geographical data includes at least one of landscape data, business data, residential data, parking data, or building data; and
determine, based on the geographical data, [[an]] the expected delivery efficiency, the expected delivery efficiency being measured by percentiles of addresses visited by the workers per hour (APH); and
calculate, based on the geographical data, the APH for selected individual pre-defined regions and sub-regions.

24. (Previously Presented) The computer-implemented system for attendance assignment of claim 21, wherein the at least one processor is further configured to:

determine, based on a linear regression and the cross-region time, a travel time between the first and the second regions

25. (Previously Presented) The computer-implemented system for attendance assignment of claim 21, wherein the user input further includes a package distribution and an attendance value.

26. (Previously Presented) The computer-implemented system for attendance assignment of claim 21, wherein the at least one processor is further configured to:
generate at least one of delivery regions or delivery sub-regions associated with the delivery routes or the delivery sub-routes; and
combine the generated delivery regions and the generated delivery sub-regions into new regions for delivery.

27. (Previously Presented) The computer-implemented system for attendance assignment of claim 26, wherein the at least one processor is further configured to:
generate candidate delivery regions and candidate delivery sub-regions associated with the candidate routes;
combine the generated candidate delivery regions and the generated candidate delivery sub-regions into new regions for delivery; and
determine a combination of the generated candidate delivery regions and the generated candidate delivery sub-regions based on the 

28. (Previously Presented) The computer-implemented system for attendance assignment of claim 27, wherein the at least one processor is further configured to:
redistribute at least one of candidate delivery regions and candidate delivery sub-regions based on the calculated expected delivery efficiency value and the calculated cross-region time.

29. (Previously Presented) The computer-implemented system for attendance assignment of claim 21, wherein the at least one processor is further configured to:
increase or decrease the quantity of the delivery routes and increase or decrease the quantity of the delivery sub-routes to match the amount of the assigned workers.

30. (Previously Presented) The computer-implemented system for attendance assignment of claim 21, wherein the at least one processor is further configured to:
classify the workers into at least one of a plurality of categories according to the classification characteristics; and
weigh, based on the classification characteristics, the workers according to the efficiency characteristics.

31. (Previously Presented) The computer-implemented system for attendance assignment of claim 21, wherein the at least one processor is further configured to:


32. (Previously Presented) The computer-implemented system for attendance assignment of claim 21, wherein the at least one processor is further configured to:
calculate an average deviation value of the groups based on an average number of packages per worker delivery.

33. (Previously Presented) The computer-implemented system for attendance assignment of claim 21, wherein the classification characteristics include at least one of experience or efficiency.

34. (Currently Amended) A computer-implemented method for attendance assignment, the method comprising:
retrieving by at least one processor, from a database, a plurality of delivery routes and a plurality of delivery sub-routes, wherein the delivery sub-routes are part of the delivery routes;
receiving by the at least one processor, as input, package distribution and a number and a type of workers available for deliveries, wherein the type including at least one of classification characteristics or efficiency characteristics;
assigning by the at least one processor, based on a number of packages allocated to delivery sub-routes and the received input, the workers to a plurality of groups, wherein the groups correspond to different delivery routes or sub-routes; 
by the at least one processor, based on the assignment, the assigned workers against the delivery routes or the delivery sub-routes;
modifying by the at least one processor, based on the comparison, a quantity of at least one of the delivery routes or the delivery sub-routes to match an amount of the assigned workers;
generating by the at least one processor, based on the classification characteristics and the efficiency characteristics, a plurality of candidate routes associated with the workers; 
calibrating by the at least one processor, based on the modified quantities and generated candidate routes, modified delivery sub-routes;
determining by the at least one processor, an expected delivery efficiency; 
calculating by the at least one processor, based on historical data, the expected delivery efficiency for selected individual pre-defined regions and sub-regions;
determining by the at least one processor, using at least the package distribution, a visiting sequence to minimize delivery cost;
transmitting by the at least one processor, over a network, based on weights assigned to the workers, at least one visual representation of the visiting sequence and the modified delivery sub-routes to a display of an electronic device associated with a delivery worker;
receiving by the at least one processor, over the network, delivery information including at least one scanned package identifier from the electronic device associated with the delivery worker;
updating by the at least one processor, the historical data to include the delivery information including the at least one scanned package identifier;
by the at least one processor, based on at least the updated historical data, the expected delivery efficiency for the selected individual pre-defined regions and sub-regions; 
recalibrating by the at least one processor, based on the recalculated expected delivery efficiency, the at least one of the modified delivery sub-routes; and
transmitting by the at least one processor, over the network, the recalibrated at least one of the modified delivery sub-routes to the display of the electronic device associated with the delivery worker.

35. (Currently Amended) The computer-implemented method of claim 34, the method further comprising:
generating by the at least one processor, the delivery routes and the delivery sub-routes based on the updated historical data and map data optimization.

36. (Currently Amended) The computer-implemented method of claim 34, the method further comprising:
receiving by the at least one processor, geographical data from a plurality of pre-defined regions and a plurality of sub-regions, wherein the geographical data includes at least one of landscape data, business data, residential data, parking data, and building data
determining by the at least one processor, based on the geographical data, [[an]] the expected delivery efficiency, the expected delivery efficiency being measured by percentiles of addresses visited by the workers per hour (APH); and
by the at least one processor, based on the geographical data, the APH for selected individual pre-defined regions and sub-regions.

37. (Currently Amended) The computer-implemented method of claim 34, the method further comprising:
calculating by the at least one processor, an expected time to travel between first and second regions, wherein the expected time includes a cross-region time and a sub-region time based on a median time gap or an average time; and
determining by the at least one processor, based on a linear regression and the cross-region time, a travel time between the first and the second regions.

38. (Previously Presented) The computer-implemented method of claim 34, wherein the user input further includes a package distribution and an attendance value.

39. (Currently Amended) The computer-implemented method of claim 34, the method further comprising:
generating by the at least one processor, at least one of delivery regions or delivery sub-regions associated with the delivery routes or the delivery sub-routes; and
combining by the at least one processor, the generated delivery regions and the generated delivery sub-regions into new regions for delivery.


retrieving, from a database, a plurality of delivery routes and a plurality of delivery sub-routes, wherein the delivery sub-routes are part of the delivery routes;
receiving, as input, package distribution and a number and a type of workers available for deliveries, wherein the type including at least one of classification characteristics or efficiency characteristics;
assigning, based on a number of packages allocated to delivery sub-routes and the received input, the workers to a plurality of groups, wherein the groups correspond to different delivery routes or sub-routes; 
comparing, based on the assignment, the assigned workers against the delivery routes or the delivery sub-routes;
modifying, based on the comparison, a quantity of at least one of the delivery routes or the delivery sub-routes to match an amount of the assigned workers;
generating, based on the classification characteristics and the efficiency characteristics, a plurality of candidate routes associated with the workers; 
calibrating, based on the modified quantities and generated candidate routes, modified delivery sub-routes;
determining an expected delivery efficiency 
calculating, based on historical data, the expected delivery efficiency or selected individual pre-defined regions and sub-regions;
determining, using at least the package distribution, a visiting sequence to minimize delivery cost;

receiving, over the network, delivery information including at least one scanned package identifier from the electronic device associated with the delivery worker, wherein the information is configured to be stored as updated historical data;
recalculating, based on the updated historical data, the expected delivery efficiency for the selected individual pre-defined regions and sub-regions; 
recalibrating, based on the recalculated expected delivery efficiency, the at least one of the modified delivery sub-routes; and
transmitting, over the network, the recalibrated at least one of the modified delivery sub-routes to the display of the electronic device associated with the delivery worker.



ALLOWANCE
	The following is a notice of allowance in response to Applicant’s request for continued examination and amendment filed on February 26, 2021 and interview held with Mr. Jonathan Foreman on March 12, 2021.  Currently Claims 21-40 are pending and allowed below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a computer-implemented system for attendance assignment, the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to: retrieve, from a database, a plurality of delivery routes and a plurality of delivery sub-routes, wherein the delivery sub-routes are part of the delivery routes; receive, as input, a package distribution and a number and a type of workers available for deliveries, the type including classification characteristics and efficiency characteristics; assign, based on a number of packages allocated to delivery sub-routes, the workers to a plurality of groups, wherein the groups correspond to different delivery routes or sub-routes; compare, based on the assignment, the assigned workers against the delivery routes or the delivery sub-routes; modify, based on the comparison, a quantity of at least one of the delivery routes or the delivery sub-routes to match an amount of the assigned workers; generate, based on the classification characteristics and the efficiency characteristics, a plurality of candidate routes associated with the workers; calibrate, based on the modified quantities and the generated candidate routes, modified delivery sub-routes; determine an expected delivery efficiency; calculate, based on historical data, the expected delivery efficiency for selected individual pre-defined regions and sub-regions; determine, using at least the package distribution, a visiting sequence to minimize delivery cost; transmit, over a network, based on weights 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623